OFFlCEOFTHE,A-lTORNEYGENERALOFTEXA!S
                  AUSTIN
Roxwabls   &mea    x. Kilday, Page 2


           the agreanent between-the oarrier and
           ths passenger.*
          We are attaohiq to this opinion oopy~otyour
fin io. 76, so that tbo sane lsaybe reisrred to in QOR-
junation with this opinion.'
            It i8 to be noted t&at alloi the situations
a,umbhr& (a), (!a)end (0) in your letter arm aet8esl22
drioh liability QS the carder night arise by remson of
hia breaah of oontrwt    with the oarriep; as Ui6tiaIprished
fmm I tort liability arising     by reason of personal 4ury
or propsrty   dmnags “t-mused by woident end arising   out of
the~mnsrshlp maintenanae~ibr use of the autoProbil.e*.
          *ormI?o. ?6expmmaly pfovi4es fbr cmiersge ot
tbi irrrruced-for
                liabili&y both as to bodily injury a@
property .demsge,llWtda however, to 'that %mused. by mml-
dqnt and &rising out of the,awne~ip,'uaintenerioe or me
of &e automobile”.
           lW:are: ratsbInto ti           air ~rcwision.'in~.~nrXcL
$6.&lah’roql&     aover the .lhbllltjr:     pi the owner 00 0-d
tar &:a rctorbua ariaing'byretumn  oi hia bzeaahof ac+aF
traatoi:.otirla; suoh a8 you &am outlinedlu:.oitw~lo2ta
(m).,:.:(b) ant&r We hate 8eriauedmibts~~etierswh aon-
tq& Xiability~wuldbo~apgcopriatelp   00~sreQ'inagolii
of lkblllty insuranoeoomring parli0ul.wmotor btwms,
M-them.wuld wem to.bebut littlerelationshiy#bstueen
the.tort liabllity.whioh might srlse from the operation of
suoh busses and the liability ariei!& by reason or brsaohes
of oontraota suah as you outlixiftd
                                  in pour letter.
          It jk our opinion that Forn'No. 76.doea not in-
demnify the insured against the liability arising in situ-
ations (a), (b) and (0) mentioned;in your letter.
           fin youy 16st prqraph          you askt
                 *'Iithe said l&mu 76 is not broad
           enough to oomn? these lfsbflitias then
           two moe$ reapeotfully request the Attor-
           ney'Oenersl of Texw, aa legal.advisor
           to the Commission, to tnzggestsuch
           ohm&es in Pow 76 a8 he may think neu-
           emary to proteat passengers with're-~
           'spot ..W,the liabilities mentioned
           ~kboWed?
          Without ,QWIB~~~oh the ~usetion as to whether or
not the CegMlatur~ml&pavperl~      rsquiremotorbue8&m-
padee ta wsrry ix2Bur8uw or a bond to i2ideaulirythem-
8elve8 8gaiUfitliability to paeeengere a.rislhgfma breaoh
of 8ontraat, suoh as you have outl.ixmd,we beg to adviee
you that it ie our opinion.that the Lsgielsture ha8 ast 80
tequimd, uor do we balisve that.under the present statutes
It ha8 delegated authority to the Railroad Commieeioa eo to
W&!2bO.
           The L8gi8lature ha8 provided &mprehanalvely for
the r8gulation or motor bu8 tnureportetion by Chaptsr~270
of the Qsherel 8nd~Speoia.lLaw8 of the Z'ortiethLegiela-
turn,,whioh statutes, as aaended;are to be found inVec
h8n.e Bevised Civil Statutee. an Art1018 Qlla. It la true
that.thie hot ooufido8 th8 regulation of motor biro888in'
th8Railroad    Conmi~8i~ofTcua~,butitoutliu~with
great partieUarity the method by whioh.euoh mrgulatlon i8
to bs effected. Beotion ll of 62&l Astarpreesly pmtia88
for the 3,neurenoe:protwtlon r8@zired of motor bus oapt.
-08,     aad ilWlUd&B liability, ~ropOi't damgs;:'~d work-
PLoDa -8pmp8hivaticmihBuran88. 8eouon ii rwires    that    own-
ere or, operators.0r MtoT bueees suet -prooura liability:.
.dp r o p er tp dwa g e           ~folnde~~%tythoappll-,
                                   ine g r a no e~   l

oqt age%nst lose by reasonog any pere+malinjury to my
perBoar0r 1088 or daorags'.to
                            th8 .pmpe'rtyOf suy~&8reon
other t&n the asqared, or hia~aa~loy8e8~ . ‘i.baa&on
olabs for loss ‘ordeeage from pereonsl ‘%$ary. tar .looeof,
or 4      to, property oocmrriag duringthe-term of the
      Y oy or poliolee, aud arieiag out of the sotu+l op-
eaid p01
eration of euoh uotor bus of bUsBoB : 9 . "
          It is to be noted that no'provieion ie fgund in
Artiole Qlla requiring the operator or a motor bus t6 Carry
insuranae indemniry+g him against lia+lity erialng out or
breaoh or contraot.
          Th~~oiily.p~vi~ion~in the hat from.whioh a belo-
gatiouto the Railroad Commission ofsuth9rity to rtaqulm
euoh lnswanoe.might be inferred sr8:
                               w8eo. 4.
                               "(a) The Com&ieei~n IS henb~.
                          vested with p&far and a&mrity,~ and it
                          is hcmsby &de its duty t0 SUpetiBe
                          au4 regulate the pub110 asrvioe render-
                          ad by every mtor.bue~o88pmy Qppevating
                          oveqthe highwap in this State, . F s
Honorable JapaeS E. KildaJs Page 4


                  *(a) The Comaiseion is further su-
             thorlaed and mqxnrered to euperviee~and
             regulatomotorbueoompauieefn8llother
             matters affeotlng the relatioaehipbet-en
             tmoh motor bus oompcmiee and the trarrellxkg
             pblia thatney bemocmsuyto       the effi-
             dent operation OS this l&w.*

          Wo do not believe that the tvo gwmrel provisions
8bwa@~otadehouldbs     aonetruadw asto giv~theFt&mad
Commfedon authority to phm    the added burden upon motor
hue oonqmniw of oarrying ineurenoe againet ll~bility fol:
broach of oontraot.
          In view of-the faot the% the Legislature hae, in
SM~&OIX U  of the lot,    reeslyprovLdod rorreu-toua types
or instarawe to be aag3.0
                       o"8 by the wtor bus oompmle1), tm
belWfethe&the    zuleofwinalua&o.oniue, eralueiOelteriue~
should apply to thb getiral prori~lonSwntainsd   in 2ubeeo-
tforur   (a) sa4 (d)   of 8titfOn   4 of th6   hot   above quoted.




                   *A delegationof paw&; whenper-
            dttud;
                wet         be   lx p r r need
                                           by o ~eaw&r
             express terms, or by oleer lmplloa%lon.
             Aa edzoinletratlte~age&y hen only maoh
            'authority, eepeolellywithreepao~ ti
            .fhe mgalatlon end oontkol o< private
             rights end property, EM ls olearlp del-
             egated, or neoeesarily implied fromthat
             sxpraasly delegated. Aad V&.I?Pa stat-
             ute delegating a power direote the JMXI-
             ner or It8 exerolee, that metml ie'ex-
           ~'oluelve or all others.-
             &   the   on80 of Ctierolel   St+dsM       Insurenoe,Com-
paay'rs. The Board of Iaburaaaa Coma%esionere OS Texas, 34
8.W. (24) S&5, the~court of Civil A&ipeeleo?‘Austi~, in
~aonBlderingwhether the Board 0s 3Jmuranoo Comaie~ionere
had ~tbority~to preeoribe the oooanirreioa whioh lucmr8noe
ooatpadee'aight pay their sgentB,esidt
                   *hnd these etatu%ee hsvhg         under-
             tekenin~ocmslderebledotall to pro-
             aoribe the powers cthddutiee of the
             Eoard sebtlve to auoh m        rata
Rmorable    JEWS     E. Kilday, Page 2


            only, without #&vb   authority to them
            to fir or regulate the ditiarent els-
            anente0r expense entering into that
            rate, muat be oonstnmd M a legisla-
            tlve denial of suah power. 2S R.C.L.
            981; so oya. ll22."
              -Tho Bo.aruo(L11exeroi6e OnlJ the
         adihorltp oonferred tlponltbylaw    *in
       . olear cM unmistakable tentm, and w&l.1
         not be deemed ,tobe given by lmplloa-
         tlon, nor oan it be extended by 'Infer-
         enoe,~but must be 8triotly oonstrued'.
         51 C-J. Sb; State ~6. Robinson (Tex.
           .8up.    Ct.)   20 8.X.   (24)   292,   297.”

          Pisrean, J., .speakfngfor the Texas Supreme Court
in the oamof   State~va. Robineon, SO S.W. (26) 292, .ia
*hloh.it,'oonsid~redthe'sgope of dlmiretlon ,panted to the
Land Coamitasiansr;saldr
                    “Ho authority OBD bi exerolueU.by
            the    Comaisalon~r or the Oaneral Laid
           :Offloo,exoept suoh au lu oonferred-ok
            h im b y la w. Xl8 .a o tu
                                     in lx o em o f
            powers aon$erredako not otliolml aot6,
            aud -1t l8 not neaemmry .thatthe axe*
            oiee or pomra be negatived irtorbr.to
       .    re8tralm the mope of their exwolsa.*.

            Other mdhoritlee to the 88mi m&t               are:
                 -The Railroad Cwaulssion le t&
            delegated egenoy of the State.to rig-
           ~ulate, under the law, oommerce OIBLI'
            the State ElghwayS. It-ha8 no author-.
            lty to do 80 other than that given it
            brthe etatutabw - RaQ.roadCommit-
            siomo ,^.Texxde
                          ie; Southwestern ffrey-
            hound Lines,   92 8.8.      (,$d): 296 (Bau&
            J.., Austin  Court of      Civil   Appsale).

                *The Contmlasion18 a statutory
           body harfng only auoh powers aa are
           expressly granted, or are naoeesary to
           effeotuata .the objeotlves Of thoee ex-
           preaalp'grqted.w - MoClendon, C.J.,
           Auatln Cqurt of Civil A~peals,~Ral~~%~+U
           Commlaalou of Texas, et al. fa. Red hr-
  Honorable Jams   E. Kildey, Page 6


            rar FreI&t Llnea, 96 8.X. (2d) 735, at
            p. 738.

            In Lloyd*a Amerloavs. Brooka, 105 S.W. (2d)
  ddQ,the Texas COSUSISS~O~OrAppeela hadunderaonaldar-
  atlan Wm of?wt of a rider on a tmak Inauraaae polloy,
  whIah prodded that the.Inaurad waa~lndaamiiied alao agedsat
  loa for dama2a .totha oontenta of the trqok oauaed by sots
  or QoU, auoh M lightnla& oyolme, eta. The rider prodded
  that the polloy *Ia to be aonatruad in aaoordanae with Sao-
  tlon 1s of ArtIole Ollb?. The Court held that the shipper
  oould not sue the tmobsr and the Insurer Jointly, beaanae
  &at&on 9llb axpreealy provldaa that the lnaurer*a  LIabIl-
  lty &sea   only upou Jud@aent a&.nat~the~Inatared. Taylim,
  J., at page 608; said:.
                   *It 1s oomedetl that t&hefSeot of
           tha   provlalonaoontalnodin tl+.mdorae-
           ntent la to extauU the polloy b’byoud that
           raqairad'by tha atatatea. It'la &&tlaU
           that.It~~wast&e laglalatlrs intent ia
           the enaotamnt ot this Seotlon~of.ArtIola
           Ollb, a6 it was ln the onaatl33ikOf'sea-
           tlon ll thereof, to danytha shipper tha
           right to Joln the -lnanrer as a oo-defezpl-.
           ant with the oamler.*
           AnU so the Court refbie&~tck
                                      glh .tocho @alpper
  the benoflt of the unuatmlly broad pmviaIons oi the lnaur-
  anae polloy of the.tmokar, and matrIMed    the shippers8
  rI&q   to the llmltatlone aontalned in ArtIa&e Bllb. Artl-
  018 9Ub lathe Aat apply&g to motortruoka, and fo mmlo-
  got18to 911a, whloh applies to motor buaaea.
            We, therefore, advise you that pbrn No. 76, belag
  the U&or Bue Endoraamaxitfor lnauranae pollolea on motor
  busses, nay not be expandqd ao aa t.0oover lIabIl.Ityarla-
  In8 fmmthe braaoh of.aontraat of the operators of said
  bua888, ror the raaaon that t$q La&$Ialaturahaa not dala-
  gatidthe 2alltiad CotamlaaIonthe aughority to requ$r? that
  tJpe of lxtsurenoe.

                                         Yours   very truly
APPROVEDAUG--
          4, 1939
                               ~TTGR&Y        GF3WtALOF T2XAB